oO Co NOH HH SP WD NHN

Mm NM BR BD BRO OR OBO eh et
CoO ~s) OO UO Se YW NS LU OUlUlUOCOllULUlUlUOUNT UN Or OU RU Re CU

Case 9:20-mc-80152-NC Document 1-1 Filed 09/08/20 Page 1 of 2

L

APPENDIX A

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

IN RE APPLICATION OF LATVIA MGI Case No.
TECH SIA ET AL FOR AN ORDER TO
TAKE DISCOVERY FOR USE IN A
FOREIGN PROCEEDING PURSUANT
TO 28 U.S.C. § 1782

 

 

[PROPOSED] ORDER

Upon consideration of the Application And Petition For An Order To Conduct Discovery

For Use In Foreign Proceedings Pursuant To 28 U.S.C. § 1782 (the “Petition”), submitted by

 

Latvia MGI Tech SIA (“Latvia MGI”), MGI Tech Co., Ltd. (“MGI Tech”), MGI International
Sales Co., Ltd (“MGI International”), BGI] Complete Genomics Hong Kong Co., Lid. (“BGI
Complete”), BGI-HongKong Co., Limited (“BGI-HongKong”), BGI Tech Solutions (HongKong)
Co. (“BGL Tech”), BGI Health (1K) Company Limited (“BGI Health”), Genoks Teknoloji Saghk
Bilisim Turizm Hiz. Endiistriyel Makine Elektrik Elektronik Ithalat Ihracat San. Tic. Ltd. Sti.
(“Genoks”), Labema Oy (“Labema”), Comercial Rafer, SL (“Rafer”), BGT Europe A/S (“BGI
Europe”), and Witec AG (“Witec”) (collectively, “Petitioners”) and all papers submitted in
support thereof, this Court finds that (i) the statutory requirements of 28 U.S.C. § 1782 are
satisfied, and (ii) the factors identified by the United States Supreme Court in Infel Corp. v.
Advanced Micro Devices, Inc., 542 U.S. 241 (2004), weigh in favor of granting the Petition.
It is therefore ORDERED that

(a) the Petition is granted;

3.

 

 

 

NOTICE OF APPLICATION FOR AN ORDER UNDER
28 U.S.C. § 1782

 
ro of NE OR OO SOON

mewn WN NY YY NY KN YY SF BF Fe EF Fe PE SE Se eS SS
co AD OH tT BB WwW BP SF owe eH KO NH BP WY KF OC

Case 5:20-mc-80152-NC Document 1-1 Filed 09/08/20 Page 2 of 2

(b) Petitioners are authorized to serve the subpoena annexed as Exhibit 2 to the

declaration of

(“Respondent”);

(c) Respondent is directed to respond to such Subpoena pursuant to the Federal Rules

i

Joseph Milowic WI (“Subpoena”) upon Illumina, Ine.

of Civil Procedure and the Local Civil Rules of this Court; and

(d) Petitioners are permitted to share any discovery obtained pursuant to this Order

with their co-parties in the foreign proceedings.

(e} Petitioner is authorized to use any evidence obtained pursuant to the Subpoena in

any additional or pending foreign proceeding arising out of the same facts, events,

patents, or transactions underlying Petitioner's Application.

SO ORDERED.

Date:

, 2020

 

UNITED STATES DISTRICT JUDGE

-4-

 

 

 

NOTICE OF APPLICATION FOR AN ORDER UNDER
28 U.S.C. § 1782

 
